       Case 4:18-cv-02010-JSW Document 87 Filed 11/16/18 Page 1 of 5



 1    QUINN EMANUEL URQUHART &                     Steven S. Baik (SBN 184622)
      SULLIVAN, LLP                                 sbaik@sidley.com
 2    Claude M. Stern (Bar No. 96737)              Jinyung Lee (Bar No. 307222)
        claudestern@quinnemanuel.com                jinyung.lee@sidley.com
 3    Margret M. Caruso (Bar. No. 243473)          Ryuk Park (SBN 298744)
         mmc@quinnemanuel.com                       ryuk.park@sidley.com
 4    Mark Tung (Bar No. 245782)                   SIDLEY AUSTIN LLP
       marktung@quinnemanuel.com                   1001 Page Mill Road, Building 1
 5    Michael F. LaFond (Bar No. 303131)           Palo Alto, CA 94304
       michaellafond@quinnemanuel.com              Telephone: (650) 565 7074
 6    555 Twin Dolphin Dr., 5th Fl.                Facsimile: (650) 565 7100
      Redwood Shores, California 94065
 7    Telephone:    (650) 801-5000                   Rollin A. Ransom (Bar No. 196126)
      Facsimile:    (650) 801-5100                    rransom@sidley.com
 8                                                   555 West Fifth Street
      Attorneys for Defendants NetEase Inc., NetEase Los Angeles, CA 90013
 9    Information Technology Corporation and Hong Telephone: (213) 896-6047
      Kong NetEase Interactive Entertainment         Facsimile: (213) 896-6600
10    Limited
                                                     Ketan V. Patel (pro hac vice)
11                                                    ketan.patel@sidley.com
                                                     787 Seventh Avenue New York, NY 10019
12                                                   Telephone: (212) 839-5300
                                                     Facsimile: (650) 839-5599
13
                                                   Amanda R. Farfel (Bar No. 288126)
14                                                  afarfel@sidley.com
                                                   1999 Avenue of the Stars, 17th Floor
15                                                 Los Angeles, CA 90067
                                                   Telephone: (310) 595-9661
16                                                 Facsimile: (310) 595-9501

17                                                 Attorneys for Plaintiffs PUBG Corporation
                                                   and PUBG Santa Monica, Inc.
18
                                 UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                       OAKLAND DIVISION
21
   PUBG Corporation and PUBG Santa Monica,       Case No. 4:18-cv-02010-JSW
22 Inc.
                                                 JOINT STIPULATION AND [PROPOSED]
23                Plaintiffs,                    ORDER REGARDING EXTENSION OF
                                                 TIME FOR PARTIES TO SUBMIT A
24         v.                                    JOINT LETTER BRIEF

25 NetEase, Inc., NetEase Information
   Technology Corporation, and Hong Kong
26 NetEase Interactive Entertainment Limited,

27                Defendants.

28

      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
        Case 4:18-cv-02010-JSW Document 87 Filed 11/16/18 Page 2 of 5



 1          Plaintiffs PUBG Corporation and PUBG Santa Monica, Inc. (collectively “PUBG”) and

 2 Defendants NetEase, Inc., NetEase Information Technology Corporation, and Hong Kong NetEase

 3 Interactive Entertainment Limited (collectively “NetEase”), by and through their respective

 4 attorneys, hereby enter the following stipulation and proposed order regarding the Court’s

 5 November 7, 2018 Order (ECF No. 82) setting a November 16, 2018 deadline for the parties to

 6 submit a joint letter brief proposing either an agreed upon resolution or competing positions for

 7 supplemental briefing as to Defendants’ Motion to Dismiss (ECF No. 47):

 8          WHEREAS, on October 30, 2018 Defendants filed an Administrative Motion to Stay a

 9 determination on Defendants’ Motion to Dismiss. (ECF No. 78);

10          WHEREAS, on November 7, 2018, the Court denied Defendants’ Administrative Motion

11 and ordered the parties to meet and confer, by November 14, 2018, regarding the substance of

12 Defendants’ Administrative Motion and any related amendments to Plaintiffs’ Second Amended

13 Complaint. (ECF No. 82) The Court further ordered the parties to submit, by November 16, 2018,

14 a joint letter brief addressing proposals for any supplemental briefing on Defendants’ Motion to

15 Dismiss (Id.);

16          WHEREAS, on November 14, 2018, the parties met and conferred on these issues;

17          WHEREAS, the parties believe that the meet and confer process has been productive and

18 that further meet and confer efforts may resolve additional areas of dispute;

19          NOW THEREFORE, PUBG and NetEase hereby stipulate and agree, and request that the

20 Court enter an order as follows:

21             •    The parties certify that they have met and conferred by telephone in an attempt to
                    reach resolution regarding the issues raised in Defendants’ Administrative Motion to
22                  Stay;
23
               •    The parties agree that further meet and confer efforts may be productive in order to
24                  resolve additional areas of dispute;

25             •    The deadline for the parties to submit a joint letter brief setting forth either an agreed
                    upon resolution or competing positions on how the Court should proceed is extended
26                  to November 27, 2018;
27          SO STIPULATED AND AGREED.
28
                                        1
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
      Case 4:18-cv-02010-JSW Document 87 Filed 11/16/18 Page 3 of 5



 1 DATED: November 15, 2018         By /s/ Ketan V. Patel
 2                                    Steven S. Baik (SBN 184622)
                                        sbaik@sidley.com
 3                                    Jinyung Lee (Bar No. 307222)
                                        jinyung.lee@sidley.com
 4                                    Ryuk Park (SBN 298744)
                                        ryuk.park@sidley.com
 5                                    SIDLEY AUSTIN LLP
                                      1001 Page Mill Road, Building 1
 6                                    Palo Alto, CA 94304
                                      Telephone: (650) 565 7074
 7                                    Facsimile: (650) 565 7100

 8                                    Rollin A. Ransom (SBN 196126)
                                       rransom@sidley.com
 9                                    SIDLEY AUSTIN LLP
                                      555 West Fifth Street
10                                    Los Angeles, CA 90013
                                      Telephone: (213) 896 6047
11                                    Facsimile: (213) 896 6600

12                                    Ketan V. Patel (pro hac vice)
                                       ketan.patel@sidley.com
13                                    SIDLEY AUSTIN LLP
                                      787 Seventh Avenue
14                                    New York, NY 10019
                                      Telephone: (212) 839 5300
15                                    Facsimile: (212) 839 5599

16                                    Amanda R. Farfel (Bar No. 288126)
                                       afarfel@sidley.com
17                                    1999 Avenue of the Stars, 17th Floor
                                      Los Angeles, CA 90067
18                                    Telephone: (310) 595-9661
                                      Facsimile: (310) 595-9501
                                      Counsel for Plaintiffs
19

20 DATED: November 15, 2018         By /s/ Claude M. Stern
                                        QUINN EMANUEL URQUHART &
21                                      SULLIVAN, LLP
                                        Claude M. Stern (Bar No. 96737)
22                                        claudestern@quinnemanuel.com
                                        Margret M. Caruso (Bar. No. 243473)
23                                         mmc@quinnemanuel.com
                                        Mark Tung (Bar No. 245782)
24                                       marktung@quinnemanuel.com
                                        Michael F. LaFond (Bar No. 303131)
25                                       michaellafond@quinnemanuel.com
                                        555 Twin Dolphin Dr., 5th Fl.
26                                      Redwood Shores, California 94065
                                        Telephone:    (650) 801-5000
27                                      Facsimile:    (650) 801-5100
                                       Counsel for Defendants
28
                                       2
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
      FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
       Case 4:18-cv-02010-JSW Document 87 Filed 11/16/18 Page 4 of 5



 1                                  SIGNATURE ATTESTATION
 2         Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
 3 filing of this document has been obtained from Claude M. Stern.

 4

 5
     By:    /s/ Ketan V. Patel
 6

 7 Dated: November 15, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
       Case 4:18-cv-02010-JSW Document 87 Filed 11/16/18 Page 5 of 5



 1                                    [PROPOSED] ORDER
 2 Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3         IT IS SO ORDERED.
 4

 5   Dated: _____________________
            November 16, 2018

 6                                                  The Honorable Jeffrey S. White
                                                    United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        4
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF TIME
       FOR PARTIES TO SUBMIT A JOINT LETTER BRIEF, CASE NO. 4:18-CV-02010-JSW
